United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1832
                       ___________________________

                             Herbert W. Morrison, Jr.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                  Andrew J. Hale, Officer, Individual Capacity

                      lllllllllllllllllllllDefendant - Appellee

Timothy Sweeso, Officer, Individual Capacity; Shawn Reiland, Officer, Individual
  Capacity; Timothy Green, Officer, Individual Capacity; John Doe, 1-2; City of
   Florissant; Ashley Bailey-Smith, Assistant Prosecuting Attorney, Individual
 Capacity; Steven Grim, Officer, Individual Capacity; Tina M. Broadway; Robyn
                           Ambs; Kathleen M. Pickett

                            lllllllllllllllllllllDefendants
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                         Submitted: December 30, 2019
                            Filed: January 8, 2020
                                [Unpublished]
                                ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________
PER CURIAM.

       Missouri inmate Herbert Morrison appeals the district court’s1 discovery-
related rulings and adverse grant of summary judgment in his 42 U.S.C. § 1983
action. We conclude the district court did not abuse its discretion in denying
Morrison’s motions to compel. See Elnashar v. Speedway SuperAmerica, LLC, 484
F.3d 1046, 1052 (8th Cir. 2007) (reviewing denial of motion to compel for gross
abuse of discretion). Further, having carefully reviewed the record and the arguments
on appeal, we conclude the district court did not err in granting summary judgment.
See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (reviewing grant of summary
judgment de novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Nannette A. Baker, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-